Case 2:20-cv-01870-TJH-SK Document 16 Filed 04/16/21 Page 1 of 2 Page ID #:296


   1
   2
   3
   4
   5
   6
   7
   8
   9
                                   UNITED STATES DISTRICT COURT
  10
                                  CENTRAL DISTRICT OF CALIFORNIA
  11
       VICTORIA THURMAN HALL, an                    Case No.: 2:20-cv-1870-TJH-SKx
  12   individual,
                                                    ORDER [JS-6]
  13
                     Plaintiff,
  14
             v.
  15
       COTY, INC., a Delaware corporation; and
  16   DOES 1 through 100, inclusive
  17
                    Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                   1
                                                 Order
Case 2:20-cv-01870-TJH-SK Document 16 Filed 04/16/21 Page 2 of 2 Page ID #:297


   1          Having considered the parties’ Joint Stipulation for Dismissal, and having found good
   2   cause for the same, this action is dismissed in its entirety.
   3
   4   IT IS SO ORDERED.
   5
   6
   7   Date: APRIL 16, 2021                             ___________________________
   8                                                    Hon. Terry J. Hatter, Jr.
                                                        United States District Judge
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                         1
                                                       Order
